DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/19/2022 has been considered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-10 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al., (hereinafter Igarashi), U.S. Patent Application Publication 2020/0066435, in view of Tamura et al., (hereinafter Tamura), Japanese Patent JPH04105520U.
Regarding Claim 1, Igarashi teaches, a coil component (Fig. 1A), comprising: 
a first substrate body (5, 6, 7) and a second substrate body (42), both formed in a manner containing a magnetic material (“metal magnetic powder” [0033]); 
an adhesive (“adhesive” [0056]) containing an organic material (“an epoxy resin” [0056]) and filler particles (“silica filler” [0068]), which bonds the first substrate body and the second substrate body, wherein the filler particles are inorganic grains (“silica filler” [0068]) other than the magnetic material; 
a coil (3, 4) formed by a conductor having an insulating film (“insulating film” [0042]), provided in either the first or second substrate body; and 
electrodes (16-19) connected electrically to the coil; 
... (Igarashi: Figs. 1A and 1B, para. [0033], [0038], [0042], [0056], [0068]).
Igarashi does not explicitly teach, wherein a representative surface roughness, as maximum height roughness Rz, of a face of the first substrate body bonded to the second substrate body via the adhesive is higher than an average or representative particle size of the filler particles.
However, Tamura teaches (Fig. 1), wherein a representative surface roughness, as maximum height roughness Rz, of a face of the first substrate body (lower core 14) bonded to the second substrate body (upper core 14) via the adhesive (16) (the adhesive comprises the ferrite core powder 16 and liquid resin [0010]) is higher than an average or representative particle size of the filler particles (Tamura teaches “the adhered ferrite core powder 16 needs to be smaller than the step size of the unevenness of the butt surface 15 of the ferrite core 14” [0009]).  (Tamura: Figs. 1-3, machine translation, para. [0007], [0009], [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adhesive of Igarashi to include the adhesive with fine filler particles of Tamura, the motivation being that “the butt surface of the butt core is not only free from deterioration of characteristics due to the generation of air gaps without polishing, but also has higher performance than the conventional polished ferrite core” [0007].  (Tamura: Figs. 1-3, machine translation, para. [0007]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 4, the combination of Igarashi in view of Tamura further teaches, wherein: 
the first substrate body is a drum core (Igarashi: 5) having a shaft part (Igarashi: shaft part of 5) around which the conductive wire (Igarashi: 3, 4) is wound, and flange parts (Igarashi: 6, 7) provided at both ends of the shaft part; 
the second substrate body is a plate-shaped planar core (Igarashi: 42) bonded to the two flange parts provided at both ends of the shaft part; and 
the adhesive bonds the flange parts and the planar core.  (Igarashi: Figs. 1A and 1B, para. [0033], [0038], [0042], [0056], [0068]).
Regarding Claim 5, the combination of Igarashi in view of Tamura further teaches, wherein a length of the planar core (Igarashi: 42) in a direction of a coil axis of the coil is longer than a length of the drum core (Igarashi: 5) in the direction of the coil axis.  (Igarashi: Figs. 1A and 1B, para. [0033], [0056]).
Regarding Claim 6, the combination of Igarashi in view of Tamura further teaches, wherein: 
a rounded shape (Igarashi: “flange portion 7 are desirably roundedly chamfered” [0034]) is formed at each ridge part of the flange part (Igarashi: 6, 7) on a face bonded to the planar core via the adhesive; and 
a difference between the length of the planar core (Igarashi: 42) and the length of the drum core (Igarashi: 5) in the direction of the coil axis is greater than a radius of curvature R of the rounded shape (Igarashi: the radius of chamfered flanges 6 and 7) of the flange part (Igarashi: 6, 7).  (Igarashi: Figs. 1A and 1B, para. [0033], [0034], [0056]).
Regarding Claim 9, the combination of Igarashi in view of Tamura further teaches, an electronic device, comprising: 
the coil component according to claim 1; and 
a circuit board (Igarashi: “a printed circuit board” [0048], reasonably teaches a circuit board) on which the coil component has been mounted.  (Igarashi: Figs. 1A and 1B, para. [0033], [0038], [0042], [0048], [0056], [0068]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Tamura, as applied to claim 1, in view of Takagi et al., (hereinafter Takagi), U.S. Patent Application Publication 2015/0084731.
Regarding Claim 2, the combination of Igarashi in view of Tamura is silent on lower surface roughness. (Igarashi: Figs. 1-3, para. [0033], [0038], [0042], [0056], [0068]), (Tamura: Figs. 1-3, machine translation, para. [0009]).
The combination of Igarashi in view of Tamura does not explicitly teach, wherein a surface roughness of a face of the second substrate body bonded to the first substrate body via the adhesive is lower than the surface roughness of the face of the first substrate body bonded to the second substrate body via the adhesive.
However, Takagi teaches (Fig. 7), wherein a surface roughness (0.05<Ra<0.1) of a face of the second substrate body (5) bonded to the first substrate body (2) via the adhesive (8) is lower than the surface roughness (0.1<Ra<0.2) of the face of the first substrate body bonded to the second substrate body via the adhesive.  (Igarashi: Figs. 2 and 7, para. [0038], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surface roughness of the first and second substrate body of the combination of Igarashi in view of Tamura to include the lower surface roughness of the plate core of Takagi, the motivation being that “the inductance of each sample becomes higher as the surface roughness Ra is made smaller by grinding” [0057].  (Takagi: Figs. 2 and 7, para. [0057]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Tamura, as applied to claim 1, in view of Nobuo et al., (hereinafter Nobuo), Japanese Patent JP2014099587A.
Regarding Claim 3, the combination of Igarashi in view of Tamura is silent on faces making direct contact without intervening adhesive. (Igarashi: Figs. 1-3, para. [0033], [0038], [0042], [0056], [0068]), (Tamura: Figs. 1-3, machine translation, para. [0009]).
The combination of Igarashi in view of Tamura does not explicitly teach, wherein the first substrate body and the second substrate body are making direct contact without intervening adhesive at parts of their faces having the adhesive in between.
However, Nobuo teaches (Fig. 2), wherein the first substrate body (11) and the second substrate body (12) are making direct contact (“the plate-shaped core 12 and the flange portion 11b are in direct contact” [0025]) without intervening adhesive (20) at parts of their faces (11bth, [0025]) having the adhesive in between.  (Nobuo: Figs. 1 and 2, machine translation, para. [0017], [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the faces of first and second substrate body of the combination of Igarashi in view of Tamura to include the directly contacted portions on the first and second face of Nobuo, the motivation being that “it is possible to obtain a large inductance” [0026].  (Nobuo: Figs. 1 and 2, machine translation, para. [0026]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Tamura, as applied to claim 4, in view of Lee et al., (hereinafter Lee), U.S. Patent Application Publication 2007/0159289.
Regarding Claim 7, the combination of Igarashi in view of Tamura is silent on the fill ratios of the planar core and shaft part higher. (Igarashi: Figs. 1-3, para. [0033], [0038], [0042], [0056], [0068]), (Tamura: Figs. 1-3, machine translation, para. [0009]).
The combination of Igarashi in view of Tamura does not explicitly teach, wherein a fill ratio of the magnetic material for the planar core and the shaft part is higher than a fill ratio of the magnetic material for the flange part.
However, Lee teaches (Fig. 4), wherein a volume ratio of the magnetic material for the second core (50) is higher than a volume ratio of the magnetic material for the first core (50) (Lee teaches, “the second core 50 having a higher volume ratio than the first core 40”.  (Lee: Figs. 1-4, para. [0063], [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fill ratios of the planar core and shaft part higher of the combination of Igarashi in view of Tamura to include the greater fill ratio in the second core compare to the first core of Lee, the motivation being that “an inductor and a transformer having a superior current characteristic with a low manufacturing cost” [0066].  (Lee: Fig. 4, para. [0066]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Tamura, as applied to claim 4, in view of Takenaka et al., (hereinafter Lee), U.S. Patent Application Publication 2019/0244744.
Regarding Claim 8, the combination of Igarashi in view of Tamura is silent on the length of the planar core. (Igarashi: Figs. 1A and 1B, para. [0033], [0038], [0042], [0056], [0068]).
The combination of Igarashi in view of Tamura does not explicitly teach, wherein the length of the planar core in the direction of the coil axis of the coil is 3.2 mm or less.
However, Takenaka teaches, wherein the length (L4) of the planar core (41) in the direction of the coil axis of the coil is 3.2 mm or less (“L1…is…about 1.2 mm to about 4.5 mm” [0046], “L4 of the plate core 41 is set to be 0.1 mm longer than the length dimension L1 of the drum core 11” [0049]).  (Takenaka: Figs. 3 and 4, para. [0046], [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of the plate core of Igarashi in view of Tamura to include the length of the plate core of Takenaka, the motivation being that “a sufficient contact area between the drum core 11 (the flange portions 31) and the plate core 41 can be ensured” [0050].  (Takenaka: Figs. 3 and 4, para. [0050]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Tamura, as applied to claim 4, in view of Hirai et al., (hereinafter Hirai), U.S. Patent Application Publication 2008/0224813.
Regarding Claim 10, the combination of Igarashi in view of Tamura is silent on including a thermosetting resin. (Igarashi: Figs. 1A and 1B, para. [0033], [0038], [0042], [0056], [0068]).
The combination of Igarashi in view of Tamura does not explicitly teach, wherein the organic material contained in the adhesive is a thermosetting resin.
However, Hirai teaches, wherein the organic material contained in the adhesive is a thermosetting resin (“adhesive 17 is preferably a thermosetting resin adhesive” [0030]).  (Hirai: Figs. 1-3, para. [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adhesive of Igarashi in view of Tamura to include the thermosetting resin adhesive of Hirai, the motivation being to “securely adhered to each by an adhesive 17” [0030].  (Hirai: Figs. 1-3, para. [0030]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
11/8/2022



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837